Citation Nr: 0706019	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of hepatitis C, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In June 2005 the Board denied the veteran's request for an 
increased evaluation of hepatitis C.

In May 2006 the United Sates Court of Veterans Appeals 
remanded the case to the Board pursuant to a Joint Motion for 
Remand of May 2002.

In August 2006 the Board remanded the case for further 
evidentiary development.

In October 2006 the RO increased the veteran's evaluation of 
hepatitis C to 20 percent disabling effective March 29, 2002.


FINDING OF FACT

Hepatitis C is manifested by symptoms of daily fatigue, lack 
of stamina, intermittent vomiting and malaise with an 
enlarged liver and some weight loss, and the inability to 
carry on a full-time job.


CONCLUSION OF LAW

The criteria for a rating of 40 percent disabling for 
hepatitis C have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.112, 4.114, Diagnostic Code 7354 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of evaluation of hepatitis C.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of May 2002 the 
appellant was informed of the evidence necessary to establish 
entitlement to service connection for hepatitis C, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA letter predated 
the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2002 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that Dingess 
notice was provided via a letter of August 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, VA 
outpatient records and private medical treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for hepatitis C.  In such cases, the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In October 
2006, the RO assigned a 20 percent evaluation effective March 
29, 2002, the date of the claim.  Accordingly, the issue is 
whether a rating in excess of 20 percent for hepatitis C is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

Under the applicable Rating Criteria a 20 percent evaluation 
is applicable where hepatitis C is productive of daily 
fatigue, malaise, and anorexia, requiring dietary restriction 
or continuous medication, or for incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is in order in cases of daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or for 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating requires daily fatigue, malaise 
and anorexia with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  A 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

Under 38 C.F.R. § 4.112 "minor weight loss" is defined as a 
weight loss of 10 to 20  percent of the individual's baseline 
weight, sustained for three months or longer.  "Baseline 
weight" means the average weight for the two-year-period 
preceding onset of the disease.  38 C.F.R. § (2006).

In a liver biopsy of February 2001 the veteran was diagnosed 
with findings consistent with chronic hepatitis C, mildly 
active with peripheral fibrosis (grade 2, stage 2).  A letter 
form the veteran's private physician of June 2001 noted that 
the veteran's liver biopsy showed grade 2, stage 2 hepatitis 
C.  

Private medical records of January 2001 note the veteran's 
weight at 201 which represented a 14 pound weight loss from 
the prior visit of December 2001.  At a VA examination of 
August 2002 the veteran was noted to have experienced a 30 
pound weight loss over the past two weeks.  Current weight 
was 222.6 pounds, 15-20 pounds above usual adult weight.

At a VA examination in October 2002, the veteran complained 
of some aches and pains in his joints, and his main symptom 
was some generalized fatigue.  He stated that he vomits very 
occasionally.  He did not complain of colic or of abdominal 
pain.  He reported that he had no biliary tract disease and 
that he was known to have abnormal liver functions.  It was 
reported that he had no specific symptoms of liver disease 
currently, except that he complained of some tiredness.  
Physical examination revealed him to be 5 feet 9 inches tall 
and to weigh 209 pounds, which was his maximum weight in the 
past 12 months.  Examination of the abdomen showed no masses 
or rigidity and no hepatic tenderness.  There was no evidence 
of jaundice or sclera citrus or of ascots.  His liver was not 
palpable and there were no superficial abdominal veins. His 
bowel functions had been normal.  There were no clinical 
signs of malnutrition, and he was obese for his height.  His 
muscles appeared to be of normal size and function.

In October 2003, the veteran reported that he has fatigue, 
malaise, and lots of joint pain and quadrant pain that have 
been "on-goingly" painfully.  He also stated that he has 
had a liver biopsy which shows that his Hepatitis C is at a 
grade 2, stage 2 with an HCV genotype of 1b, and that he 
understands that this is not a normal result.  He was 
considering taking medication to remove the virus.

At a VA examination of July 2006 the veteran reported having 
a sense of abdominal fullness and gas most of the time.  He 
complained of nausea and vomiting approximately once or twice 
a week and fair appetite varying from time to time over the 
last few years.  He reported having aches and pains, 
especially in the shoulder regions, and having lost a few 
pounds over the last 2-3 years.  He further reported working 
part time after giving up working full time after retiring 
from another job.  The examiner noted that the veteran has 
never been started on any antiviral medications for his 
hepatitis C.  The veteran denied any periods of 
incapacitation in the past 12 months.  There was no gall 
bladder or pancreatic disease.  The examiner further noted 
that the veteran suffered from moderate daily fatigue, mild 
intermittent malaise, moderate intermittent nausea and mild 
intermittent vomiting.  There was no anorexia, right upper 
quadrant pain or hepatomegally.  There were no symptoms of 
weakness, abdominal pain and jaundice. The examiner noted 
that the veteran had generally mild symptoms; feels tired 
most times almost on a daily basis with other intermittent 
symptoms.  The veteran was noted to be 69 inches tall and 
weighing 216.5 pounds.  It was noted that he had suffered 
some weight loss which was less than 10% as compared to the 
baseline.  There was no evidence of malnutrition.  Liver size 
was enlarged with tenderness in the epigastric and right 
upper quadrant.  The examiner noted that the veteran had to 
give up his job as a floor layer which he found to be to 
exhausting due to his lack of stamina, weakness or fatigue.  
His symptoms affected some of his daily activities to include 
chores, shopping, exercise and traveling.  Liver function 
tests were normal, but it was noted that he does have 
hepatitis and carries a significantly heavy viral load.  The 
examiner noted that the veteran's hepatitis C infection was 
the most likely cause of the veteran's current symptoms and 
not his diabetes.

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 20 percent is 
warranted.  As noted above in order to warrant a higher 
evaluation of 40 percent the veteran's symptoms must show 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or for incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  The Board finds that 
the veteran's symptoms more nearly approximate an evaluation 
of 40 percent disabling.  Although the evidence of record 
does not show that the veteran has suffered any 
incapacitating episodes in the last 12 months, at the last VA 
examination the veteran was noted to suffer from daily 
fatigue and intermittent malaise and nausea, his liver was 
noted to be enlarged and it was noted that he had experienced 
some weight loss.  

As noted above, "minor weight loss" is weight loss of 10 to 
20  percent of the individual's baseline weight, sustained 
for three months or longer.  "Baseline weight" is the 
average weight for the two-year-period preceding onset of the 
disease.  The veteran's weight has been recorded as 201 in 
January 2001 which represented a 14 pound weight loss from 
the prior visit in December 2001, 222.6 in August 2002 which 
was noted to be a 30 pound weight loss in two weeks, 209 in 
October 2002 which was noted to be the maximum weight for the 
previous 12 months, and 216.5 in July 2006.  In July 2006 the 
examiner noted that the veteran's weight of 216.5 represented 
a weight loss of less than 10 percent as compared to the 
baseline.  The Board notes that the record does show that the 
veteran's weight fluctuated in the past 5 to 6 years.  His 
first recorded weight was 201 which was noted to be a 14 
pound weight loss form his prior visit.  The record then 
shows that the veteran gained as much as 21 pounds as 
compared to January 2002 and then lost as much as 5 pounds 
from his highest recorded weight.  Furthermore, weight losses 
of 14 pounds and 30 pounds have been recorded.  The Board 
notes that the veteran's weight loss has not been officially 
reported to be more than 10 percent of his baseline at any 
time, although there is a reported weight loss of 30 pounds 
in two weeks.  Furthermore, the record does not provide 
sufficient information to assess whether the veteran's weight 
loss was at any time sustained for a period of three months 
or longer as required by 38 C.F.R. § 4.112.  Nonetheless, the 
Board notes that the record shows that the veteran's weight 
has varied by as little as 8 pounds and as much as 30 pounds 
over the past 5 to 6 years and finds that, although not 
considered "minor weight loss" under 38 C.F.R. § 4.112, the 
veteran's fluctuating weight is to be considered in the 
evaluation of his hepatitis C.  

The Board recognizes that the veteran has denied suffering 
from anorexia and that his complaints of malaise and nausea 
are intermittent rather than on a daily basis.  However, the 
Board notes that the veteran's fatigue, weakness and lack of 
stamina forced him to leave his full time job and work only 
on a part time basis, furthermore, his liver was noted to be 
enlarged and there was some weight loss.  In addition the 
Board notes that the veteran has stated that he continues to 
experience symptoms of fatigue, malaise, lots of joint pains 
and quadrant pain which have been "on-goingly" painful.  
The veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  There is nothing in 
the record to contradict the veteran's statements of his 
ongoing fatigue, malaise, joint and quadrant pain.  In fact, 
such symptoms have been reported in his VA examinations.  
Therefore, the Board finds the veteran's statements to be 
credible.  Accordingly, the Board finds that the symptoms as 
a whole more closely approximate a 40 percent evaluation.  A 
60 percent evaluation is not warranted as there are is no 
evidence of substantial weight loss or other evidence of 
malnutrition, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks, during the past twelve-month period, but not 
occurring constantly.  Accordingly, a rating of 40 percent is 
warranted.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that  
the veteran's hepatitis C has not necessitated frequent  
periods of hospitalization and there is no objective evidence  
that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for the disability on appeal pursuant to 38 C.F.R.  § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App.  
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a 40 percent rating for hepatitis C is 
granted, subject to  the law and regulations governing the 
payment of monetary  benefits. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


